This is a Non-Final Rejection for serial number 17/587128.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chiang et al. (Chiang) 5,090,145. Chiang discloses (Claim 1) A vertical slot hanger assembly comprising: a substrate (16) having a top edge and a bottom edge and a plurality of holes or slits (46) formed therein along each of the top edge and the bottom edge; a top rail (10) and a bottom rail (12), each of the top rail and the bottom rail including a recessed channel (24, 26, 172) that extends in a longitudinal direction, each rail having a plurality of blind holes formed therein, each blind hole intersecting the recessed channel, wherein the top edge of the substrate is received within the recessed channel of the top rail and the bottom edge of the substrate is received within the recessed channel of the bottom rail; an elongated hanging element that is disposed within the recessed channel between the top edge of the substrate and a top surface of the recessed channel; and a plurality of fasteners for reception in the plurality of blind holes, each fastener passing through one hole or slit of the substrate and being frictionally held and anchored within the respective blind hole, thereby securely coupling the substrate to the top rail and the bottom rail; (Claim 2), wherein the recessed channel formed in the top rail is open at both ends of the top rail and the elongated hanging element exits the open ends of the top rail; (Claim 3) wherein the elongated hanging element comprises one of a cable, string, rope, and wire (38); (Claim 4) wherein the rail has a square cross- sectional shape; (Claim 5) wherein each blind hole has a countersunk landing formed around the blind hole against which a head of one respective fastener seats; (Claim 9) wherein the substrate comprises a canvas material (16, 18); (Claim 10) wherein there are two holes or slits (46) formed along each of the top edge and the bottom edge (see figure below); (Claim 11) a vertical slot hanger assembly comprising: a substrate (16) having a top edge and a plurality of holes or slits (upper 46) formed therein along the top edge; a top rail including a recessed channel (24, 26, 172) that extends in a longitudinal direction, the top rail having a plurality of blind holes (see figure below) formed therein, each blind hole intersecting the recessed channel, wherein the top edge of the substrate is received within the recessed channel of the top rail; and a plurality of first fasteners (210) for reception and anchoring in the plurality of blind holes, each fastener passing through one hole or slit of the substrate and being frictionally held and anchored within the respective blind hole, thereby securely coupling the substrate to the top rail; (Claim 12) wherein the substrate has a bottom edge and a plurality of holes or slits (lower 46) formed therein along the bottom edge; and further including: a bottom rail (14) including a recessed channel (24, 26, 172) that extends in a longitudinal direction, the bottom rail having a plurality of blind holes formed therein, each blind hole intersecting the recessed channel, wherein the bottom edge of the substrate is received within the recessed channel of the bottom rail; and a plurality of fasteners passing through one hole or slit of the substrate and being frictionally held and anchored within the respective blind hole, thereby securely coupling the substrate to the bottom rail; (Claim 13) The vertical slot hanger assembly of claim 11, further including a flexible elongated hanging element (20) that is disposed within the recessed channel (24, 26, 172)  between the top edge of the substrate and a top surface of the recessed channel.


[AltContent: arrow][AltContent: arrow][AltContent: textbox (upper rail
lower rail)][AltContent: arrow][AltContent: textbox (substrate bottom edge)][AltContent: arrow][AltContent: textbox (substrate top edge)][AltContent: arrow][AltContent: textbox (channel)][AltContent: textbox (countersunk landing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (blind hole)]
    PNG
    media_image1.png
    718
    261
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    610
    349
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional hanger assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631